Title: To John Adams from Thomas Jefferson, 21 August 1777
From: Jefferson, Thomas
To: Adams, John


     
     Albemarle, Va., 21 August 1777. RC (Adams Papers); printed: Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950-., 2:27–29. Jefferson suggested applying for a loan from the Grand Duke of Tuscany, who reportedly had a considerable hoard of crowns in his treasury. Philip Mazzei was recommended as a suitable agent to negotiate the loan. Jefferson also speculated upon the mystifying maneuvers of Howe, then threatening the shores of Virginia.
    